Appeal by the defendant from a judgment of the County Court, Dutchess County (Dolan, J.), rendered January 6, 1995, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is modified, on the law and as a matter of discretion in the interest of justice, by vacating the sentence imposed; as so modified, the judgment is affirmed, and the matter is remitted to the County Court, Dutchess County, for resentencing.
The sentencing court’s misapprehension regarding its discretion, pursuant to Penal Law § 70.25 (4), to impose a sentence of imprisonment that is to run concurrently with a sentence previously imposed by a court of another jurisdiction requires that the defendant be resentenced (see, People v Vega, 181 AD2d 635; People v Jeffries, 166 AD2d 665, 666).
We have examined the defendant’s remaining contention, *748which is raised in his supplemental pro se brief, and find it to be without merit. Mangano, P. J., Thompson, Friedmann and Florio, JJ., concur.